DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2018/047797, filed on December 26, 2018. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 4, 2020 and January 11 and November 19, 2021 were filed on and after the mailing date of the Application on June 4, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on June 4, 2020.  These drawings are accepted.

Response to Amendment
Amendments filed November 22, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims and specification are entered.
Response to Arguments
Applicant’s arguments, see Remarks page 9, filed November 22, 2021, with respect to Specification objection have been fully considered and are persuasive in view of the amendment.  The objection of specification has been withdrawn. 

Applicant’s arguments, see Remarks page 9, filed November 22, 2021, with respect to claims 1-9 and 11 rejection under 35 U.S.C. § 112(b) have been fully considered and are persuasive in view of the amendment.  The rejection under 35 U.S.C. § 112(b) of claims 1-9 and 11 has been withdrawn. 

Applicant’s arguments, see Remarks pages 10-13, filed November 22, 2021, with respect to the rejections of claims 1-7, 9-10 under 35 U.S.C. § 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. § 103 as being unpatentable over Paradie et al. (U.S. Patent Application Publication 2017/0090013A1) hereinafter “Paradie”; claim 11 under 35 U.S.C. § 102(a)(1) as being anticipated by Paradie; claim 8 under 35 U.S.C. 103 as being unpatentable over Paradie in view of Allouche et al. (U.S. Patent 9590603B1) hereinafter “Allouche”, have been fully considered and are persuasive.  The rejections of claims 1-11 has been withdrawn.

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, the art of the record discloses some of the claimed features of “A radar device”, particularly characterized by: 
“a transmission circuit configured to transmit at least a first transmission signal having a first frequency and a second transmission signal having a second frequency different from the first frequency; 
a reception circuit configured to receive the first transmission signal and the second transmission signal, which are transmitted by the transmission circuit and are reflected by one or more objects, as a first reception signal and a second reception signal; 
a memory that stores a, predetermined distance to a particular object of the one or more objects; and 
circuitry configured to 
perform a quadrature demodulation with respect to each of the first reception signal and the second reception signal output from the reception circuit, 
rotate at least one of the first reception signal and the second reception signal, which are subjected to the quadrature demodulation, on an IQ plane in by a phase angle determined by multiplying a difference in wavenumbers corresponding to the first and second frequencies by the predetermined distance stored in the memory, 3Application No. 16/893,008Reply to Office Action of August 23, 2021
add or subtract the first reception signal and the second reception signal, of which at least one is rotated, 
detect the one or more objects based on a result of the addition or subtraction, and 
output information relating to the detected one or more objects”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose “	rotate at least one of the first reception signal and the second reception signal, which are subjected to the quadrature demodulation, on an IQ plane in by a phase angle determined by multiplying a difference in wavenumbers corresponding to the first and second frequencies by the predetermined distance stored in the memory, 
add or subtract the first reception signal and the second reception signal, of which at least one is rotated”.

In that the dependent claims 2-9 depend ultimately from allowable, independent claim 1, these dependent claims 2-9 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 10 as amended, the art of the record discloses some of the claimed features of “A radar device”, particularly characterized by: 
“a transmission circuit configured to transmit at least a first transmission signal having a first frequency and a second transmission signal having a second frequency different from the first frequency; 
a reception circuit configured to receive the first transmission signal and the second transmission signal, which are transmitted by the transmission circuit and are reflected by one or more objects as a first reception signal and a second reception signal; 
and circuitry configured to 
perform a quadrature demodulation with respect to each of the first reception signal and the second reception signal output from the reception circuit; 
rotate at least one of the first reception signal and the second reception signal, which are subjected to the quadrature demodulation, on an IQ plane by a phase angle; 
add the first reception signal and the second reception signal, of which at least one is rotated, so as to highlight a predetermined object among the one or more objects; 6Application No. 16/893,008 Reply to Office Action of August 23, 2021  
and output obtained information relating to the highlighted predetermined object”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “circuitry configured to perform a quadrature demodulation with respect to each of the first reception signal and the second reception signal output from the reception circuit; 
rotate at least one of the first reception signal and the second reception signal, which are subjected to the quadrature demodulation, on an IQ plane by a phase angle add the first reception signal and the second reception signal, of which at least one is rotated, so as to highlight a predetermined object among the one or more objects”.

Regarding independent claim 11 as amended, the art of the record discloses some of the claimed features of “An object detecting method for a radar device”, particularly characterized by: 
“transmitting, by a transmission circuit, at least a first transmission signal having a first frequency and a second transmission signal having a second frequency different from the first frequency; 
receiving, by a reception circuit, the first transmission signal and the second transmission signal, which are transmitted by the transmission circuit and are reflected by one or more objects, as a first reception signal and a second reception signal; 
performing, by circuitry, a quadrature demodulation with respect to each of the first reception signal and the second reception signal output from the reception circuit by; 
storing, in a memory, a predetermined distance to a particular object of the one or more objects; 
rotating at least one of the first reception signal and the second reception signal, which are subjected to the quadrature demodulation, on an IQ plane a phase angle determined by multiplying a difference in wavenumbers corresponding to the first and second frequencies by the predetermined distance 7Application No. 16/893,008 Reply to Office Action of August 23, 2021stored in the memory; 
adding or subtracting the first reception signal and the second reception signal, of which at least one is rotated; 
detecting the one or more objects based on a processing result of the addition or subtraction; 
and outputting information relating to the detected one or more objects”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “rotating at least one of the first reception signal and the second reception signal, which are subjected to the quadrature demodulation, on an IQ plane a phase angle determined by multiplying a difference in wavenumbers corresponding to the first and second frequencies by the predetermined distance  stored in the memory; 
adding or subtracting the first reception signal and the second reception signal, of which at least one is rotated”.
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aker (U.S. Patent 7057550B1) teaches a system and method for calibrating a vehicular traffic surveillance doppler radar;
Ide (U.S. Patent 7146148B2) teaches a low intermediate frequency type receiver;
Barnard et al. (U.S. Patent 10128886B1) teaches a radio frequency (RF) receivers and methods to spread spectral energy of spurious outputs;
Sakamoto et al. (U.S. Patent Application Publication 2017/0102459A1) teaches a radar apparatus and signal processing method of radar apparatus;
Akamine et al. (U.S. Patent Application Publication 2019/0212430A1) teaches a dual-frequency CW radar device;
Fukuda (U.S. Patent Application Publication 2009/0015464A1) teaches a spread spectrum radar apparatus;
Wiesner (U.S. Patent Application Publication 2009/0189740A1) teaches a method and system for detecting vital signs of living bodies; 
Breed et al. (U.S. Patent Application Publication 2007/0182528A1) teaches a vehicular component control method based on blind spot monitoring;
Shirai (U.S. Patent Application Publication 20050225479A1) teaches a device for detecting object in front of vehicle
Ishii et al. (U.S. Patent Application Publication 20040070532A1) teaches a pulse radar apparatus.
                                                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648